Action by plaintiff wife to recover damages for personal injuries, and by her husband for expenses and loss of services, due to plaintiff wife falling while alighting from a trolley ear. Judgment, entered on the verdict of a jury in favor of defendant, unanimously affirmed, with costs. In this negligence action, after a concededly “perfectly good” charge, the trial court fell into error by granting the defendant’s request to charge “that if the jury is in doubt as to the exact way in which this accident occurred, that under the circumstances they must find for the defendant.” In the absence of an exception or further request to charge, the court was justified in believing that the explanatory statement made immediately thereafter, amplifying and explaining the “ doubt ” as that word was used in the charge, as requested, was satisfactory. Present — Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ.